Title: From Alexander Hamilton to John Adams, 22 August 1798
From: Hamilton, Alexander
To: Adams, John


          
            Sir,
            New York August 22. 1798
          
          Col Toussard, who will have the honor of delivering you this letter, is desirous of being appointed Inspector of Artillery. He has reason to hope that his wish is favoured by the Secretary at War—and seems to think that the intimation of my opinion may be useful to him.
          On the supposition that it accords with the views of the head of the War Department, I have no hesitation to add my recommendation. I have long and intimately known Col Toussard & I have entire confidence in his honor and fidelity. As to his qualifications they are particularly good—and I am acquainted with no other, who on this score, can be his competitor—nay I know of no other who fulfils the idea of a competent candidate for the office.
          These being my impressions, I most chearfully bear my testimony to you in favour of the application and heartily wish it success—
          With the highest respect I have the honor to be Sir Yr. Obed Servant
          
            A Hamilton
          
          The President of The U States
        